Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.
 
This office action is a response to the remarks and amendments made on 1/26/2022 in which Claims  1 – 21 are pending; Claims 1, 5, 12, and 21 are amended;

Applicant’s Arguments
Applicant submits that the proposed combination of Dalsgaard, Wu, and Babaei fails to teach of sending by an access network device first information to a terminal, where the first information comprises a value set of a communication time interval; Applicant argues that Dalsgaard fails to disclose an access network device sending the predetermined time interval to a terminal, as recited by the pending claims.

Examiner replies that Dalsgaard teaches this limitation in Fig. 1, i.e. variables n for RTT and p and r for delay to send ack/nack;

Further Applicant argues that  Dalsgaard, Wu, and Babaei fails to teach after the access network device sends the first information to the terminal, send second information to the terminal, where the second information indicates a value of the communication time interval, where the value belongs to the value set.

Examiner replies that Babaei teaches this limitation is ¶[0212] second sentence where multiple DRX / HARQ RTT timers (time intervals) are sent by RRC and a later DCI index indicates which one of those timers to use.


Pre-AIA  


First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 - 21  are rejected under 35 U.S.C. 103 as being unpatentable over  Dalsgaard United States Patent Application 20090046650  in view of Wu United States Patent Application 20110310830 and in further view of Babaei United States Patent Application 20190052416.
With regards to Claims 1, 5, 12, Dalsgaard teaches a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the device which is an s at least one of the following time intervals: a first time interval from the terminal receives receiving downlink scheduling grant information sent by the device to the terminal receives receiving first downlink data scheduled by using the downlink scheduling grant information; fig. 1, variables n for RTT and p and r for delay to send ack/nack; ¶ [0159] A method as in any above, where the predetermined time or the predetermined time interval is measured using a hybrid automatic repeat-request (HARQ) RTT timer. A method as in any above, where the predetermined time or the predetermined time interval is measured using a hybrid automatic repeat-request (HARQ) RTT timer configured to specify a number of subframes before the retransmission is to be received. A method as in any above, where the predetermined time or the predetermined time interval is measured using a hybrid automatic repeat-request (HARQ) RTT timer configured to specify a minimum number of subframes before the retransmission is to be received.
Dalsgaard does not disclose, but Wu teaches of second time interval from the terminal receiving second downlink data sent by the device to the terminal sending hybrid automatic repeat request (HARQ) feedback information of the second downlink data, or a third time interval from the terminal receiving first uplink scheduling grant information sent by the device to the terminal sending uplink data scheduled by using the first uplink scheduling grant information; ¶ [0056] FIG. 6 is a message flow showing the HARQ process according to an embodiment of the invention. Suppose that a sub-frame offset between an uplink grant message transmission and uplink data transmission is defined by communications system as the k1, and a sub-frame offset between the uplink data transmission and an acknowledgment (ACK) or a negative acknowledgment (NACK) message transmission is defined by communications system as the k2, the HARQ RTT is (k1+k2). Therefore, as shown in FIG. 6, the eNB may transmit the uplink grant message (the UL_Grant as shown) to the UE in the n-th sub-frame, wherein n is a non-negative integer. After receiving the UL grant message, the UE may transmit the uplink data (the UL_Data as shown) to the eNB in the (n+k1) th sub-frame.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dalsgaard.
One would have been motivated to modify Dalsgaard in this manner so that the timing for communication between the device terminals can be well characterized.
Dalsgaard does not disclose, but Babaei  teaches of a first information comprising a value set and after the access network device sends the first information to the terminal send second information indicating a value of the communication time interval that belongs to the value set; ¶[0212] In an example embodiment, one or more of the DRX timers (e.g., HARQ RTT timer and/or uplink HARQ RTT timer) may have dynamic values. In an example, a value of a DRX timer may be indicated dynamically, e.g., based on one or more indication in DCI and/or in combination of DCI and RRC (e.g., RRC may configure a plurality of values and DCI may indicate one or more of the plurality of values, e.g., by indicating an index).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dalsgaard.
One would have been motivated to modify Dalsgaard in this manner so that the respective timing interval can be dynamically determined.
With regards to Claim 2, Dalsgaard teaches the programming instructions instruct the device further to: send third information to the terminal, wherein the third information indicate a processing time of the device. ¶ [0062] As a non-limiting example, one or more timers may be used by the UE and/or Node B in order to track passage of corresponding intervals of time. For example, in order to track a minimum amount of time (e.g., number of subframes) before a retransmission (e.g., a DL HARQ retransmission) is expected by the UE, a HARQ RTT Timer may be used.
With regards to Claim 3, Dalsgaard teaches of programming instructions instruct the device further to: receive fourth information sent by the terminal, wherein: the fourth information comprises a first minimum time interval from the terminal receives receiving third downlink data sent by the device to the terminal sends sending HARQ feedback information of the third downlink data; the second information is used to indicates a value of the second time interval, and the value of the second time ¶ [0149]An apparatus as in any above, where the predetermined time or the predetermined time interval is measured using a hybrid automatic repeat-request (HARQ) RTT timer configured to specify a minimum number of subframes before the retransmission is to be received. An apparatus as in any above, where the apparatus comprises a node of an evolved universal terrestrial radio access network. An apparatus as in any above, where the apparatus comprises a mobile station.
With regards to Claim 4, Dalsgaard teaches the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Dalsgaard where the second information is used to indicate an index, in the value set, of the value of the communication time interval. Babaei in the same field of endeavor teaches in ; ¶[0212] In an example embodiment, one or more of the DRX timers (e.g., HARQ RTT timer and/or uplink HARQ RTT timer) may have dynamic values. In an example, a value of a DRX timer may be indicated dynamically, e.g., based on one or more indication in DCI and/or in combination of DCI and RRC (e.g., RRC may configure a plurality of values and DCI may indicate one or more of the plurality of values, e.g., by indicating an index).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dalsgaard.
One would have been motivated to modify Dalsgaard in this manner so that an index in the second information can be used to define the communication interval.
With regards to Claims 6, 13, Dalsgaard teaches the programming instructions instruct the device further to: determining, by the terminal, the timing duration of the HARQ RTT timer based on the first information, the second information, and third information, wherein the third information is used to indicates a processing time of the access network device, ¶ [0159] A method as in any above, where the predetermined time or the predetermined time interval is measured using a hybrid automatic repeat-request (HARQ) RTT timer. A method as in any above, where the predetermined time or the predetermined time interval is measured using a hybrid automatic repeat-request (HARQ) RTT timer configured to specify a number of subframes before the retransmission is to be received. A method as in any above, where the predetermined time or the predetermined time interval is measured using a hybrid automatic repeat-request (HARQ) RTT timer configured to specify a minimum number of subframes before the retransmission is to be received
and wherein the third information is obtained by the terminal from the access network device or is preconfigured on the terminal.;  ¶ [0062] As a non-limiting example, one or more timers may be used by the UE and/or Node B in order to track passage of corresponding intervals of time. For example, in order to track a minimum amount of time (e.g., number of subframes) before a retransmission (e.g., a DL HARQ retransmission) is expected by the UE, a HARQ RTT Timer may be used.
With regards to Claims 7, 9, 14, 16, Dalsgaard teaches discloses the invention substantially as recited above. Dalsgaard  teaches where the communication method comprises: starting, by the terminal, the downlink HARQ RTT timer in a subframe in which the downlink scheduling grant information is received, or in a transmission time interval in which the downlink scheduling grant information is received, or in a slot in which the downlink scheduling grant information is received, or in the a first symbol after the downlink scheduling grant information is received; ¶ [0062] As a non-limiting example, one or more timers may be used by the UE and/or Node B in order to track passage of corresponding intervals of time. For example, in order to track a minimum amount of time (e.g., number of subframes) before a retransmission (e.g., a DL HARQ retransmission) is expected by the UE, a HARQ RTT Timer may be used. The HARQ RTT Timer tracks the amount of time that must pass before the first possible retransmission (e.g., corresponding to the start window location; indicative of an earliest time (e.g., frame, subframe) that the UE can expect a retransmission), and may generally be seen to correspond to parameter n (i.e., a number of subframes from the initial transmission before the first possible retransmission) or parameter q (i.e., number of subframes from the NACK before the first possible retransmission), as non-limiting examples
It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Dalsgaard where wherein the determining, by the terminal, the timing duration of the HARQ RTT timer based on the first information, the second information, and third information comprises:
_determining, by the terminal, a value KO indicated by the second information in a value set of the first time interval, and determining a value K1 indicated by the second information in a value set of the second time interval; and
_determining, by the terminal, K1 + KO + A as timing duration of a downlink HARQ RTT. Babaei in the same field of endeavor teaches in [0056] FIG. 6 is a message flow showing the HARQ process according to an embodiment of the invention. Suppose that a sub-frame offset between an uplink grant message transmission and uplink data transmission is defined by communications system as the k1, and a sub-frame offset between the uplink data transmission and an acknowledgment (ACK) or a negative acknowledgment (NACK) message transmission is defined by communications system as the k2, the HARQ RTT is (k1+k2). Therefore, as shown in FIG. 6, the eNB may transmit the uplink grant message (the UL_Grant as shown) to the UE in the n-th sub-frame, wherein n is a non-negative integer. After receiving the UL grant message, the UE may transmit the uplink data (the UL_Data as shown) to the eNB in the (n+k1) th sub-frame. The eNB may further transmit the ACK/NACK message (the ACK/NACK as shown) in the (n+k1+k2) th sub-frame for informing the UE about whether uplink data have been received or not. When the uplink data is not received (i.e. an NACK message is transmitted by the eNB), or when there is still some uplink data have to be transmitted, the UE may further retransmit or transmit the uplink data to the eNB in the (n+2k1+k2) th sub-frame. The eNB may further transmit the ACK/NACK message in the (n+2k1+2k2) th sub-frame for informing the UE about whether uplink data have been received or not.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dalsgaard.
One would have been motivated to modify Dalsgaard in this manner in order to uniformly determine the timing duration of the HARQ RTT timer.
With regards to Claims 8, 15, Dalsgaard teaches of starting, by the terminal, a retransmission timer in the subframe in which the downlink scheduling grant information is received, in the transmission time interval in which the downlink scheduling grant information is received, at a moment K1 + KO + A after the slot in which the downlink scheduling grant information is received, or at a moment K1.+ KO + A after the first symbol after the downlink scheduling grant information is received; ¶ [0010] In another exemplary embodiment of the invention, a program storage device readable by a machine, tangibly embodying a program of instructions executable by the machine for performing operations, said operations comprising: receiving an initial transmission of information from an apparatus; and receiving a retransmission of the information from the apparatus, where the retransmission is received within a window of time having a predetermined duration, where the window of time is arranged to begin at a predetermined time or after a predetermined time interval.
With regards to Claims 10, 11, 17, and 18, Dalsgaard teaches discloses the invention substantially as recited above. Dalsgaard  teaches where the communication method comprises: starting, by the ¶ [0062] As a non-limiting example, one or more timers may be used by the UE and/or Node B in order to track passage of corresponding intervals of time. For example, in order to track a minimum amount of time (e.g., number of subframes) before a retransmission (e.g., a DL HARQ retransmission) is expected by the UE, a HARQ RTT Timer may be used. The HARQ RTT Timer tracks the amount of time that must pass before the first possible retransmission (e.g., corresponding to the start window location; indicative of an earliest time (e.g., frame, subframe) that the UE can expect a retransmission), and may generally be seen to correspond to parameter n (i.e., a number of subframes from the initial transmission before the first possible retransmission) or parameter q (i.e., number of subframes from the NACK before the first possible retransmission), as non-limiting examples
It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Dalsgaard where wherein the determining, by the terminal, the timing duration of the HARQ RTT timer based on the first information, the second information, and third information comprises:
_determining, by the terminal, a value KO indicated by the second information in a value set of the first time interval, and determining a value K1 indicated by the second information in a value set of the second time interval; and
_determining, by the terminal, K1 + KO + A as timing duration of a downlink HARQ RTT. Babaei in the same field of endeavor teaches in [0056] FIG. 6 is a message flow showing the HARQ process according to an embodiment of the invention. Suppose that a sub-frame offset between an uplink grant message transmission and uplink data transmission is defined by communications system as the k1, and a sub-frame offset between the uplink data transmission and an acknowledgment (ACK) or a negative acknowledgment (NACK) message transmission is defined by communications system as the k2, the HARQ RTT is (k1+k2). Therefore, as shown in FIG. 6, the eNB may transmit the uplink grant message (the UL_Grant as shown) to the UE in the n-th sub-frame, wherein n is a non-negative integer. After receiving the UL grant message, the UE may transmit the uplink data (the UL_Data as shown) to the eNB in the (n+k1) th sub-frame. The eNB may further transmit the ACK/NACK message (the ACK/NACK as shown) in the (n+k1+k2) th sub-frame for informing the UE about whether uplink data have been received or not. When the uplink data is not received (i.e. an NACK message is transmitted by the eNB), or when there is still some uplink data have to be transmitted, the UE may further retransmit or transmit the uplink data to the eNB in the (n+2k1+k2) th sub-frame. The eNB may further transmit the ACK/NACK message in the (n+2k1+2k2) th sub-frame for informing the UE about whether uplink data have been received or not.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dalsgaard.
One would have been motivated to modify Dalsgaard in this manner in order to uniformly determine the timing duration of the HARQ RTT timer.


With regards to Claims 19, Dalsgaard does not disclose, but Babaei teaches wherein the second information is used to indicate an index, in the value set, of the value of the communication time interval. ¶[0212] In an example embodiment, one or more of the DRX timers (e.g., HARQ RTT timer and/or uplink HARQ RTT timer) may have dynamic values. In an example, a value of a DRX timer may be indicated dynamically, e.g., based on one or more indication in DCI and/or in combination of DCI and RRC (e.g., RRC may configure a plurality of values and DCI may indicate one or more of the plurality of values, e.g., by indicating an index).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dalsgaard.
One would have been motivated to modify Dalsgaard in this manner in order that an index can be used to indicate the value within the value set of the HARQ RTT timer.
With regards to Claims 20, Dalsgaard teaches of sending a fourth information to the access network device, where the fourth information comprises a first minimum time interval from the device receives third downlink data sent by the access network device to the device sending HARQ feedback information of the third downlink data the second information is used to indicates a value of the second time interval, and the value of the second time interval is greater than or equal to the first minimum time interval the fourth information comprises a second minimum time interval from the device receives receiving second uplink scheduling grant information sent by the access network device to the device sends sending uplink data scheduled by using the second uplink scheduling grant information the second information is used to indicates a value of the third time interval, and the value of the third time interval is greater than or equal to the second minimum time interval; ¶ [0138] ... A method as in any above, where the predetermined duration of the window of time is measured using a discontinuous reception (DRX) retransmission timer configured to specify a maximum number of consecutive physical downlink control channel (PDCCH) subframes within which the retransmission is to be received. A method as in any above, where the predetermined time or the predetermined time interval is measured using a hybrid automatic repeat-request (HARQ) RTT timer configured to specify a minimum number of subframes before the retransmission is to be received. A method as in any above, where the method is performed within an evolved universal terrestrial radio access network.
With regards to Claims 21, Dalsgaard teaches where the communication time interval comprises at least two of the first time interval, the second time interval, or the third time interval. ¶ [0115] As shown in FIG. 8B, the eNBs 103 utilize an E-UTRA user plane (e.g., RLC 207, MAC 209, and PHY 211) as well as a control plane (e.g., RRC 213). The eNB 103 also includes the following functions: Inter Cell RRM 215, Connection Mobility Control 217, RB Control 219, Radio Admission Control 221, eNB Measurement Configuration and Provision 223, and Dynamic Resource Allocation (Scheduler) 225.

Conclusion;

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462